NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 22, 2019*
                                 Decided April 23, 2019

                                         Before

                            DIANE P. WOOD, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 17-2820

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.

      v.                                       No. 14 CR 734-1

PHILLIP J. JEFFERSON,                          Thomas M. Durkin,
     Defendant-Appellant.                      Judge.

                                       ORDER

        Phillip Jefferson appeals his sentence—specifically, one condition of his
supervised release—imposed by the district court after he was convicted of making a
false claim against the government, 18 U.S.C. § 287, and stealing government funds,
id. § 641. Both parties agree that the supervised-release condition requiring him to
remain within the jurisdiction is vague and overbroad. We affirm in part, vacate in part,
and remand for a limited resentencing hearing.

      *  We agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-2820                                                                          Page 2



       After a jury found Jefferson guilty, the judge adopted the probation office’s
proposed recommendations and guidelines calculations and sentenced him to
30 months in prison and 2 years of supervised release. As relevant here, the judge
imposed a discretionary supervised-release condition stating: “[Y]ou shall remain
within the jurisdiction where you are being supervised, unless granted permission to
leave by the court or a probation officer.” After reading the condition aloud, the judge
asked if Jefferson needed explanation of the conditions or had objections, and
Jefferson’s counsel replied that he did not.

        On appeal Jefferson first contends that the term “jurisdiction” in this condition is
impermissibly vague, and he points to our recent cases that hold as much. See United
States v. Hudson, 908 F.3d 1083, 1084–85 (7th Cir. 2018); United States v. Dickson, 849 F.3d
686, 690 (7th Cir. 2017) (per curiam); United States v. Ortiz, 817 F.3d 553, 555 (7th Cir.
2016). The government concedes, and we agree, that the wording of this standard
condition is flawed. The better term to use for this condition is “judicial district,” which
suggests geographical, not jurisdictional, boundaries. See Hudson, 908 F.3d at 1085.

       Jefferson relatedly challenges the condition for omitting a scienter requirement.
He notes that the standard supervised-release condition under U.S.S.G. § 5D1.3(c)(3)
was revised in November 2016 to include the word “knowingly”: “The defendant shall
not knowingly leave the federal judicial district where he or she is authorized to reside
without first getting permission from the court or the probation officer.” § 5D1.3(c)(3)
(2016) (emphasis added). True, we have observed that the inclusion of a scienter
requirement would “improve” the wording of the condition, United States v. Kappes,
782 F.3d 828, 849–50 (7th Cir. 2015); see also United States v. Johnson, 911 F.3d 849, 853
(7th Cir. 2018) (“[T]he word ‘knowingly’ in this condition cures any potential
vagueness.”), but that language “is not mandatory, and … courts may impose this
condition without it,” United States v. Givens, 875 F.3d 387, 390 (7th Cir. 2017);
United States v. Poulin, 809 F.3d 924, 931 (7th Cir. 2016).

         We are left with the question of how to remedy the problematic condition. The
government argues that remand is unnecessary because there is no suggestion that the
judge meant anything other than “judicial district” when he used the word
“jurisdiction.” This court, according to the government, readily could correct the
judgment by changing “jurisdiction” to “judicial district.” The proper inquiry, however,
relates not to the understanding of the judge but that of the defendant, and whether the
defendant “correctly understood [jurisdiction] to denote a geographical area, [and]
No. 17-2820                                                                       Page 3

what the boundaries of that area are.” Ortiz, 817 F.3d at 555. Unlike Hudson, the judge
here did not define “jurisdiction” or “judicial district,” nor did he explain the
boundaries, so there is no reason to assume that the defendant correctly understood
what the judge meant by “jurisdiction.” See Hudson, 908 F.3d at 1085; see also Ortiz,
817 F.3d at 555. Thus, remand for a limited resentencing of this condition is warranted.
We affirm the judgment in all other respects.